Exhibit 10.10.1
FEDERAL HOME LOAN BANK OF PITTSBURGH
TEMPORARY INCENTIVE COMPENSATION PLAN
EXECUTIVE OFFICERS AND KEY EMPLOYEES
(Effective 1/1/09)

I.   EFFECTIVE DATE       This Temporary Incentive Plan (“Temporary Plan” or
“Plan”) of the Federal Home Loan Bank of Pittsburgh is established effective as
of January 1, 2009. Temporary Plan Awards (“Awards”) may be paid for each Plan
Year (January 1 to December 31, except as otherwise described below) in
accordance with the provisions of this Plan. Unless the Board approves renewal
of the Temporary Plan, the Plan will terminate on December 31, 2009.   II.  
PURPOSE AND OBJECTIVES       The Temporary Plan is designed to retain and
motivate executive officers and other key Bank employees during a period in
which the Bank’s financial condition is below its typical performance level in
terms of earnings generation, dividend paying capacity and ability to repurchase
excess capital stock.   III.   PLAN ADMINISTRATION       The Plan is
administered by the President, the Human Resources Committee of the Board of
Directors (the “Committee”) and the Board of Directors (the “Board”).

  A.   Responsibilities of the President

    The President will provide recommendations to the Committee and the Board
regarding Plan participation, Bank performance goals, Bank achievements and
Awards for the members of the Bank’s Management Committee. The President is
responsible for approval of: Plan participation; performance goals; Bank
achievements and Awards for staff below the Management Committee level.

  B.   Responsibilities of the Committee

    The Committee will review all Plan recommendations and revisions (including
all performance goals and Awards) from the President and present final
recommendations to the Board for its approval. In addition, the Committee will
review the performance of the President and Management Committee members and
make recommendations regarding any Award payouts under the Plan.

  C.   Responsibilities of the Board

    The Board will review and approve as appropriate all recommendations from
the Committee and the President.

1



--------------------------------------------------------------------------------



 



IV.   ELIGIBILITY       The Bank’s executive officers and other key Bank staff
members are eligible to participate on the terms described in this Temporary
Plan. Eligibility is reviewed each year that the Temporary Plan is in effect to
assure continued appropriateness, and participants are notified by Human
Resources of their participation in the Plan. Upon designation as a participant,
each participant will be provided a copy of the Plan.   V.   TEMPORARY INCENTIVE
AWARD OPPORTUNITY LEVELS       A summary of the Temporary Plan Award levels is
attached as Attachment A. Each participant shall be provided with a separate
document showing his/her level of participation in the Plan.   VI.   PERFORMANCE
MEASURES       The Plan Year for the base incentive award opportunity shall mean
the annual period ending December 31. With respect to the financial performance
goal and the additional incentive award opportunity, Plan Year shall mean the
period ending December 31, 2011. The Plan goals can be both quantitative and
qualitative. The terms of a specific goal as approved by the Board establish the
performance measurement standards.       Certain positions have a greater and
more direct impact than others on the achievement of Bank performance. Those
differences are recognized by varying the incentive opportunity, expressed as a
percentage of a participant’s base salary. For executive management and various
other positions in the Bank, generally the greater the control and influence a
participant can exert over Bank goals, the larger a portion of their incentive
Award will be based on Bank performance. Goals may be related solely to one
individual, or may relate to a group of two or more individuals whose efforts
are required to produce the results. Performance measures for individual goals
will be established by the applicable department head.       In general, goals
requiring attainment of specified performance or completion of specified tasks
and activities shall not be considered as having been met when the actual
performance as measured by completion of the activities has not been attained.  
VII.   AWARD DETERMINATION       Until a determination of an Award payment has
been made by the Board and a participant has met all applicable requirements
under the Plan, no participant has a vested right to any Award under the Plan.
At the conclusion of the applicable Plan Year, the President, after considering
the Bank’s performance against the Bank goal(s), shall recommend to the
Committee and the Board the Plan Awards to be paid to the Management Committee
members, excluding the President. The President is responsible for approval of
specific Awards to be paid to staff members below the Management Committee
level.       Unless otherwise directed by the Board or otherwise set forth in
this Plan, payments of Awards under the Plan shall be made as soon as possible
after the Board has made a determination regarding the payment of Awards, but no
later than 21/2 months after the close of the applicable Plan Year. Appropriate
provisions shall be made for any taxes that the Bank determines are required to
be withheld from any Awards under the applicable laws or other regulations of
any governmental authority, whether federal, state or local. The payment of any
Award shall be subject to such obligations, terms and conditions as the
Committee or the Board may specify in making the Award and, in exercising its
discretion to make any Award determination hereunder, the Board may choose to
consider factors such as overall Bank financial performance, operating
environment and other relevant considerations. Acceptance of any Award shall
constitute agreement by the participant to all obligations, terms, conditions
and restrictions so imposed.

2



--------------------------------------------------------------------------------



 



    A participant who is on formal corrective action for performance at any time
during the Plan Year will be ineligible to receive any payment of an Award. In
order for any Award payment to be made, the most recent examination by the
Federal Housing Finance Agency of the participant’s area(s) of responsibility
must not have identified any unsafe or unsound practice or condition.
Participants who terminate employment with the Bank for any reason, other than
death, disability or retirement prior to the Award payout date will not be
eligible for an Award. Participants who are hired prior to July 1 during the
Plan Year or whose employment ends due to involuntary termination (excluding
involuntary termination for cause), death, disability or retirement prior to the
Award payout date may be eligible to be considered for a pro-rated Award.1 Each
payment of an Award under this Plan shall be from the general assets of the
Bank.   VIII.   TERMINATION OR AMENDMENT       The Plan, in whole or in part,
may at any time or from time to time be amended, suspended or reinstated and may
at any time be terminated by action of the Board. The Board has the power and
authority to construe, interpret and administer the Plan. Any decision arising
out of or in connection with the construction, interpretation or administration
of the Plan will lie within the Board’s absolute discretion and will be binding
on all parties.

Attachments
 

1   Retirement for purposes of this Plan is defined as 60 years of age or older
with at least 10 years of service or 65 years of age or older regardless of
service. “Involuntary termination” shall exclude termination for cause and shall
include a “resignation for good reason” as defined by the IRS 409A Regulations.

3



--------------------------------------------------------------------------------



 



Attachment A—Award Levels
Management Committee and Former Level C of VIP
2009 Base Temporary Plan Incentive Awards

          Cap
CEO
  Up to 20%
 
   
Other Executives
  Up to 18%
 
   
Other Participants (formerly in Level C of the VIP)
  Up to 15%

Additional Temporary Plan Incentive Award Opportunity

          Additional     Incentive
CEO
  Up to 35% annually
 
   
Other Executives
  Up to 22% annually
 
   
Other Participants (formerly in Level C of the VIP)
  Up to 15% annually
 
   

The additional award opportunity is cumulative each year during the period in
which the Temporary Plan and the additional incentive award financial
performance goal remain in effect.

 



--------------------------------------------------------------------------------



 



Attachment B—Temporary Incentive Plan Goals
Management Committee and Former Level C of VIP
2009 Base Incentive Award Opportunity Bank Operational Goals
Five (5) operational goals as follows:

  1.   Enhancing the loan-level analysis and incorporate a security modeling
tool named Loan Performance into the OTTI evaluation.     2.   Simplifying the
business to include simplifying product offerings and operating activities,
simplifying debt financing and analyzing the use of derivative products.     3.
  Evaluate and renovate capital framework.     4.   Identify and implement
critical aspects of the risk management practices and metrics.     5.   Complete
activities related to Federal Housing Finance Agency initiatives.

Each goal shall be supported by a detailed project plan specifying the key
objectives, deliverables, milestones and completion dates. In exercising its
sole discretion for any award payout, the Board as noted on Attachment A may
adjust downward the amount of the payout based on the results of the above five
goals. Additionally, the Board may take into consideration other factors that it
deems appropriate when reviewing and approving any recommended payouts under the
Temporary Plan.
Additional Incentive Award Opportunity Goal—Bank Financial Performance
Following the calendar year in which the Bank: 1) makes dividend payments in two
(2) consecutive quarters and 2) repurchases excess capital stock in two
(2) consecutive quarters, participants will be eligible to receive an additional
incentive award. The additional award opportunity is cumulative each year during
the period in which the Temporary Plan and the additional incentive award
financial performance goal remain in effect, subject to the Board making any
additional grant. Unless otherwise modified or terminated by the Board, the Plan
Year during which this financial performance goal is in effect shall run from
January 1, 2009 through December 31, 2011.
In exercising its sole discretion for any award payout, the Board as noted on
Attachment A may adjust downward the amount of the payout. Additionally, the
Board may take into consideration other factors that it deems appropriate when
reviewing and approving any recommended payouts under the Temporary Plan.

 